Response to Amendment
	The after-final amendment filed 5/18/2021 has been entered. 

ALLOWANCE
Claims 1 and 5-6 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a lighting tower (100), the lighting tower (100) comprises: a Base Unit (102); an inflatable balloon (104) coupled to the Base Unit (102), wherein the inflatable balloon (104) comprises a Light Emitting Diode (LED) array (106), and wherein the LED array (106) is coupled to a top end of the inflatable balloon (104) and facing inside the inflatable balloon (104); a stabilizing rod (114), wherein the stabilizing rod (114) is configured to support the inflatable balloon (104), and wherein one end of the stabilizing rod (114) is connected to a top portion of the Base Unit (102), and wherein another end of the stabilizing rod (114) is connected to a centre of the inflatable balloon (104), a rod holding plate (120), wherein the rod holding plate (120) is mounted at an outer surface of the inflatable balloon (104), and wherein the rod holding plate (120) is configured to hold other end of the stabilizing rod (114); a blower (108) located inside the Base Unit (102), wherein during operation the blower (108) is configured to inflate the inflatable balloon (104) by blowing air in order to lift the inflatable balloon (104), and wherein the blower (108) is configured to control a temperature at a junction of the LED array (106); and a sound damping insulator (110) located inside the Base Unit (102), wherein the sound damping insulator (110) surrounds the blower (108) and a motor, wherein the motor is configured to operate the blower (108), wherein the Base Unit (102) comprises a secondary ring (204) located between the sound damping insulator .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Allen et al. (US 8,613,527), Bonsembiante (US 7,611,395), and Kothari (US 2012/0287615) disclose a similar lighting tower. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZHENG SONG/Primary Examiner, Art Unit 2875